Citation Nr: 1111589	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-35 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a 
November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD, and assigned an initial 70 percent rating.


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's PTSD has been characterized by recurrent nightmares and flashbacks of combat, recurrent hallucinations, hyperarousability, hypervigilance, avoidance of others, insomnia, irritability and anger problems, short-term memory problems, and poor concentration. 

2.  For the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In an April 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The claim for a higher disability rating for PTSD arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  The courts have held that, once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a VA examination in March 2009 for PTSD.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Initial Rating of PTSD

The Veteran was granted service connection and initially assigned a 70 percent rating for PTSD, effective January 18, 2007, in the November 2007 rating decision on appeal.

After a review of all the evidence, lay and medical, the Board finds that, for the entire period of initial rating appeal, the Veteran's PTSD has been characterized by recurrent nightmares and flashbacks of combat, recurrent hallucinations, hyperarousability, hypervigilance, avoidance of others, insomnia, irritability and anger problems, short-term memory problems, and poor concentration, which more nearly approximates the criteria for a 70 percent disability rating under DC 9411.  38 C.F.R. § 4.130. 

The evidence includes a July 2000 VA psychiatry note that shows the Veteran reported recurrent nightmares about his service in Vietnam and recurrent hallucinations of napalm and burning flesh.  The Veteran also reported getting insufficient sleep most nights.  A psychological assessment by a licensed VA clinical psychologist in September 2000 shows the Veteran reported irritability, depression, paranoid distrust, and suspiciousness.  The VA examiner reported mildly elevated social seclusion and moderately elevated obsessive compulsive thinking.  The Veteran was given an Axis I diagnosis of chronic and severe PTSD.  The GAF score was 45.

The Veteran had a VA initial assessment for PTSD in January 2007.  The VA examiner noted the Veteran's history in detail.  The Veteran reported flashbacks to his combat service in Vietnam, recurrent nightmares, irritability, inability to sleep, and problems remembering things.  

During the interview in January 2007, the Veteran was fully oriented.  His speech was spontaneous with good articulation and his thought process was logical and goal-directed.  The Veteran affect was restricted and he was tearful when discussing nightmares; he appeared depressed.  He evidenced no delusions or hallucinations.  The Veteran was preoccupied with feelings of unworthiness and hopelessness.  He denied current thoughts of harm to himself or others.  The Veteran evidenced good judgment and insight.  The VA examiner reported hyperarousal and noted that the Veteran had a relatively high startle reflex.  The Veteran was given an Axis I diagnosis of chronic PTSD, episodic cannabis abuse, and major depression.  The GAF score was 40.

A March 2007 VA medication management note reported the Veteran was fully oriented; his thought processes were linear, logical, and goal-directed; his speech was of normal volume, tone, and rhythm; and his judgment and insight were fair.  The March 2007 report also noted no auditory or visual hallucinations and no homicidal or suicidal ideation.  

An April 2007 VA medication management note reported the Veteran was fully oriented; his thought processes were linear, logical, and goal-directed; his speech was of normal volume, tone, and rhythm; and his judgment and insight were fair.  The April 2007 report also noted no auditory or visual hallucinations and no homicidal or suicidal ideation.  

A June 2007 VA medication management note reported the Veteran was fully oriented; his thought processes were linear, logical, and goal-directed; his speech was of normal volume, tone, and rhythm; and his judgment and insight were fair.  The June 2007 report also noted no auditory or visual hallucinations and no homicidal or suicidal ideation.  

An August 2008 VA medication management note reported the Veteran was fully oriented; his mood was "down"; his thought processes were linear, logical, and goal-directed; his speech was of normal volume, tone, and rhythm; and his judgment and insight were fair.  The August 2008 report also noted no auditory or visual hallucinations and no homicidal or suicidal ideation.  

The Veteran was provided with a VA PTSD examination in March 2009.  The examiner noted the Veteran's history in detail.  The Veteran reported recurrent nightmares, hypervigilance, irritability, avoidance of trauma triggers, insomnia, poor concentration, and numbing of feelings.  

During the interview in March 2009, the Veteran was fully oriented.  He evidenced no delusions or hallucinations.  His thoughts were linear and logical throughout the examination.  He denied current thoughts of harm to himself.  The Veteran's concentration and short-term memory were both in the below average range.  The Veteran's affect was appropriate to the material discussed, but was constricted; his mood was dysphoric.

The March 2009 VA examiner opined that the Veteran's PTSD seemed to have little impact on his ability to work.  The Veteran was given an Axis I diagnosis of PTSD and depression, secondary to PTSD.  The GAF score was 50.

A June 2009 VA medication management note reported the Veteran was fully oriented; his thought processes were linear, logical, and goal-directed; his speech was of normal volume, tone, and rhythm; and his judgment and insight were fair.  The June 2009 report also noted no auditory or visual hallucinations and no homicidal or suicidal ideation.  

On review of the evidence, the Board finds that, for the entire initial rating period, the symptoms of the Veteran's PTSD have been characterized by recurrent nightmares and flashbacks of combat, recurrent hallucinations, hyperarousability, hypervigilance, avoidance of others, insomnia, irritability and anger problems, short-term memory problems, and poor concentration.  The GAF scores have varied between 40 and 50.  The Veteran's psychiatric symptoms have been relatively consistent, and a 70 percent rating under Diagnostic Code 9411 takes into account occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130. 

The Board also finds that, for the entire initial rating period, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under DC 9411.  38 C.F.R. § 4.130.

The evidence in this case does not reveal gross impairment in thought processes or communication.  In the January 2007 VA initial assessment for PTSD, the Veteran's speech was spontaneous with good articulation and his thought process was logical and goal-directed.  In the March 2009 VA PTSD examination, the Veteran's thoughts were linear and logical throughout the examination.

With regard to persistent delusions and hallucinations, in the July 2000 VA psychiatry note, the Veteran reported recurrent hallucinations of napalm and burning flesh.  In the January 2007 VA initial assessment for PTSD, the Veteran evidenced no hallucinations or delusions.  VA treatment records in March 2007, June 2007, and August 2008 reported the Veteran evidenced no hallucinations or delusions.   In the March 2009 VA PTSD examination, the Veteran evidenced no hallucinations or delusions.  

The Veteran has not evidenced a persistent danger of hurting himself or others.  In the January 2007 VA initial assessment for PTSD, the Veteran denied thoughts of harming himself or others.  VA treatment records in March 2007, June 2007, and August 2008 reported the Veteran evidenced no suicidal or homicidal ideation.  In the March 2009 VA PTSD examination, the Veteran denied any thoughts of harming himself or others.  

The Veteran has not been disoriented to time or place.  In the January 2007 VA initial assessment for PTSD, the Veteran was fully oriented in all spheres.  VA treatment records in March 2007, June 2007, and August 2008 reported the Veteran was fully oriented in all spheres.  In the March 2009 VA PTSD examination, the Veteran was fully oriented in all spheres.  

The Veteran has not evidenced memory loss for names of close relatives, own occupation, or own name.  In the January 2007 VA initial assessment for PTSD, the Veteran reported problems with remembering things.  In the March 2009 VA PTSD examination, the VA examiner reported the Veteran's short-term memory was in the below average range.  The record does not reflect memory loss for names of close relatives, own occupation, or own name.  

The record demonstrates that the Veteran's PTSD is characterized by recurrent nightmares and flashbacks of combat, recurrent hallucinations, hyperarousability, hypervigilance, avoidance of others, insomnia, irritability and anger problems, short-term memory problems, and poor concentration.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 100 percent rating criteria under DC 9411 for any period.  Even though the Veteran exhibits some recurrent hallucinations, the Veteran's PTSD symptoms, as a whole, are contemplated by the 70 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 70 percent for PTSD for any period, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested recurrent nightmares and flashbacks of combat, recurrent hallucinations, hyperarousability, hypervigilance, avoidance of others, insomnia, irritability and anger problems, short-term memory problems, and poor concentration.  These symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the 

effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 70 percent for PTSD is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


